251 F.2d 888
Lucious JOHNSON, Jr., Appellant,v.UNITED STATES of America, Appellee.
No. 13923.
United States Court of Appeals District of Columbia Circuit.
Argued January 15, 1958.
Decided January 23, 1958.

Appeal from the United States District Court for the District of Columbia; Luther W. Youngdahl, Judge.
Messrs. Edward S. Smith and David E. Sloan, Washington, D. C., (both appointed by this Court) for appellant.
Mr. John D. Lane, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Lewis Carroll and Arthur J. McLaughlin, Asst. U. S. Attys., were on the brief, for appellee. Mr. Harold D. Rhynedance, Jr., Asst. U. S. Atty., also entered an appearance for appellee.
Before EDGERTON, Chief Judge, and PRETTYMAN and WILBUR K. MILLER, Circuit Judges.
PER CURIAM.


1
This appeal is from a criminal conviction under the narcotics laws. We find no error affecting substantial rights.


2
Affirmed.